DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sase US 20090201366.

Regarding claim 13, Sase disclose(s) the following claim limitations:
An optical arrangement for imaging a sample [fig. 1], comprising:
an illumination source (i.e. illumination portion 5) [paragraph 15; fig. 1]; 
a detector (i.e. camera 6) 
a radiation selector (i.e. image forming portion 7) [paragraph 15; fig. 1]; 
a plurality of light paths (i.e. image forming portion 7 has multiple light paths) [paragraph 15; fig. 1], ones of the plurality of light paths comprising 
an objective lens (i.e. objective lens 12) [paragraph 16; fig. 1]; 
an illumination light path for passing an illumination beam from the illumination source through the objective lens to illuminate the sample (i.e. illumination light path leads to sample and then radiated back to the camera 6 through one of a plurality of light paths in image forming portion 7) [paragraph 16; fig. 1]; 
a detection light path for passing radiation collected from the sample through the objective lens to the detector to image the sample (i.e. illumination light path leads to sample and then radiated back to the camera 6 through one of a plurality of light paths in image forming portion 7) [paragraph 16; fig. 1]; 
and the radiation selector is configured to direct the detection light path of a selected one of the plurality of light paths towards the detector (i.e. plurality of light paths 7 (with different lengths) to direct light to the detector 6) [paragraph 16; fig. 1,2a,4a]
Sase do/does not explicitly disclose(s) the following claim limitations:
wherein the detection light paths meet at the radiation selector, and the radiation selector is configured to direct the detection light path of a selected one of the plurality of light paths towards the detector.
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Sase to have wherein the detection light paths meet at the radiation selector, and the radiation selector is configured to direct the detection light path of a selected one of the plurality of light paths towards the detector as discussed below:
wherein the detection light paths meet at the radiation selector (i.e. the plurality of detection light paths meets at the semi transparent mirror 37 which directs light to the detectors) [paragraph 42; fig. 4a], 
It would be advantageous because different optical light path lengths will produce different images. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Sase to obtain the invention as specified in claim 13.

Regarding claim 14, Sase meets the claim limitations, as follows: 
The optical arrangement of claim 13, wherein in a predefined position of the radiation selector the radiation selector directs the detection light path to the detector (i.e. plurality of light paths 7 (with different lengths) to direct light to the detector 6) [paragraph 16; fig. 1,2a,4a].  


Regarding claim 16, Sase meets the claim limitations, as follows: 
The optical arrangement of claim 13, wherein one or more of the plurality of light paths comprise an optical selector, arranged in the illumination light path and in the detection light path, for selectively allowing passage of the illumination beam towards the sample and for reflecting the radiation collected from the sample towards the detector (i.e. semi transparent mirror 37 divides (selectively allows) light to each of the detectors) [paragraph 42; fig. 4a].  

Regarding claim 17, Sase meets the claim limitations, as follows: 
The optical arrangement of claim 13, wherein the illumination light path and the detection light path of the ones of the plurality of light paths partially overlap (i.e. illumination light path leads to sample and then radiated back to the camera 6 through one of a plurality of light paths in image forming portion 7) [paragraph 16; fig. 1].  

Regarding claim 18, Sase meets the claim limitations, as follows: 
The optical arrangement of claim 13, wherein at least one of the plurality of light paths is chosen to illuminate the sample, and at least another distinct one of the plurality of light paths is chosen to image the sample (i.e. illumination light path leads to sample and then radiated back to the camera 6 through one of a plurality of light paths in image forming portion 7) [paragraph 16; fig. 1].  

Regarding claim 19, Sase meets the claim limitations, as follows: 
The optical arrangement of claim 13, wherein the ones of the plurality of light paths further comprises a mirror to reflect the detection light path towards the radiation selector (i.e. optical path length changing member contains mirrors) [paragraph 16].  

Claim 20 is rejected using similar rationale as claim 13. This is the method of claim 1. The steps are described in the rejection of claim 13.


Claim(s) 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sase in view of Fukutake US 20080259345.

Regarding claim 15, Sase do/does not explicitly disclose(s) the following claim limitations:
wherein the radiation selector is a rotating mirror
However, in the same field of endeavor Fukutake discloses the deficient claim limitations, as follows:
wherein the radiation selector is a rotating mirror (i.e. scanning mirror 103) [paragraph 28].  

It would be advantageous because a scanning mirror can change the light path. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Sase with Fukutake to obtain the invention as specified in claim 15.


Regarding claim 22, Fukutake meets the claim limitations, as follows: 
The method of claim 20, wherein the selecting comprises positioning the radiation selector, the radiation selector being configured to reflect radiation towards the detector (i.e. scanning mirror 103 positions to reflect light in one of the light paths) [paragraph 28].


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sase in view of Levinski US 8456641.

Regarding claim 21, Sase do/does not explicitly disclose(s) the following claim limitations:

However, in the same field of endeavor Levinski discloses the deficient claim limitations, as follows:
repeating the steps of the method to create second image data, and - combining the first image data with the second image data to produce an image of the sample (i.e. creates multiple image data of a sample and combines to produce an image) [abstract].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Sase with Levinski to have the repeating the steps of the method to create second image data, and - combining the first image data with the second image data to produce an image of the sample.
It would be advantageous because this process helps correct phase errors in the images. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Sase with Levinski to obtain the invention as specified in claim 21.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426